Citation Nr: 1309257	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-18 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), claimed as bipolar disorder, depression, anxiety, disability manifested by anger and suicidal tendencies, and disability manifested by nightmares, night sweats and terrors.

2.  Entitlement to service connection for a disability manifested by fatigue.

3.  Entitlement to service connection for ulcers.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a dental disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

8.  Entitlement to an increased rating for PTSD for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active naval service from September 1987 to September 1995.  He died in October 2010 and his son has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claims.  He submitted VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits by a Surviving Spouse or Child that was received by a Department of Veterans Affairs (VA) Regional Office (RO) in November 2010.  This claim was treated by the RO as a request to substitute.  See 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule).

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 RO rating decision.

The documents in the claims file include VA treatment records dated from May 2010 to October 2010 that were not reviewed by the RO.  This evidence is not accompanied by a waiver of RO consideration, permitting the Board to consider such records in the first instance.  However, the Board notes that the VA treatment records (some of which note current findings of psychiatric disability, hypertension and back disability but offer no nexus opinions) address matters not in dispute, and are not pertinent to the remaining questions in this matter.  

As will be discussed below, current disability (psychiatric, back and hypertension) has already been established; therefore, the evidence does not have to be referred to the RO for review.  See 38 C.F.R. § 20.1304(c). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to an increased rating for PTSD for the purpose of accrued benefits and entitlement to TDIU are addressed in the REMAND that follows the ORDER section of this decision. 


FINDINGS OF FACT

1.  The Veteran was awarded service connection for PTSD, effective June 16, 2008. 

2.  The award of service connection for a psychiatric disability other than PTSD (including bipolar disorder, depression, anxiety, disability manifested by anger and suicidal tendencies, and disability manifested by nightmares, night sweats and terrors) would not provide an award of additional compensation.

3.  No disability manifested by fatigue was present during the period of this claim.

4.  No ulcers were present during the period of this claim.

5.  A back disability was not present in service and any post-service back disability is not related to service.

6.  Hypertension was not present in service or in the first year following the Veteran's discharge from active duty, and is not related to his service. 

7.  The Veteran did not have a dental disorder that resulted from combat wounds or other inservice trauma, and did not file an application for dental treatment within one year of his discharge from active service. 


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability other than PTSD is dismissed.  38 C.F.R. § 4.14 (2012).

2.  A disability manifested by fatigue was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  Ulcers were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  A back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 

5.  Hypertension was not incurred in or aggravated by active military service and service incurrence or aggravation of hypertension may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

6.  The criteria for service connection for a dental disability for purposes of payment of disability compensation or for purposes of receiving VA outpatient dental treatment, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.317, 3.381, 4.150, 17.161 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, supra (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza, supra.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353  Fed. Cir. 2000).

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Psychiatric Disability Other Than PTSD

In the case at hand, it is important to note that the Veteran was awarded service connected for PTSD associated with his military service, effective June 18, 2008.  His PTSD is rated as 30 percent disabling for the period from June 18, 2008, to May 10, 2010, and 50 percent disabling for the period from May 11, 2010, to October 1, 21010.  It is also important for the appellant to understand that the Veteran was service connected for his acquired psychiatric disability, whether it is called "bipolar disorder," "depression," "anxiety," "disability manifested by anger and suicidal tendencies," "disability manifested by nightmares, night sweats and terrors," or "PTSD", in total, based on all psychiatric problems associated with service.  There is no indication in the record that the RO is attempting to distinguish between the Veteran's service-connected PTSD and any other psychiatric disability diagnosed during the period of the appeal. 

The General Rating Formula for Mental Disorders evaluates Bipolar Disorder, 38 C.F.R. § 4.130, Diagnostic Code 9432; Depression, 38 C.F.R. § 4.130, Diagnostic Code 9434; Anxiety Disorder, 38 C.F.R. § 4.130, Diagnostic Code 9413; and PTSD, 38 C.F.R. § 4.130, Diagnostic Code 9411, identically.  (Anger, suicidal tendencies, nightmares, night sweats and terrors are all symptoms for consideration when rating these disabilities, as noted below.)  Under 38 C.F.R. § 4.130, the following ratings are provided for these psychiatric disabilities: 

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

Again, the Board notes that the Veteran has been awarded service connection for PTSD under 38 C.F.R. § 4.130, which includes PTSD, bipolar disorder, depression and anxiety disorder, as well as the symptoms of anger, suicidal tendencies, nightmares, night sweats and terrors.  Whatever the psychiatric disability is called by the RO, there is no basis to award the Veteran additional compensation by "granting" service connection for a disability that is already being compensation under 38 C.F.R. § 4.130.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

In this case, even if the Board were to grant the claim, this would only result, a best, in a change in the categorization of his service-connected acquired psychiatric disability from "PTSD" to "PTSD with bipolar disorder, depression and anxiety disorder."  As the Veteran did not file the claim of service connection for a psychiatric disability other than PTSD prior to June 18, 2008, the appellant can, by regulation, receive no additional compensation for this disability under the rating criteria.  There is simply no case or controversy:  Compensation has been awarded for all psychological problems associated with the Veteran's military service.  The appeal regarding this claim is dismissed.

B.  Disability Manifested by Fatigue and Ulcers

Upon review of the evidence, the Board notes that although the Veteran was seen for complaints of stomach pain on one occasion in service (November 1991), no definitive diagnosis of ulcers supported by objective testing was noted.  (Impression was probable peptic ulcer disease versus viral gastroenteritis.)  Subsequent STRs, including a July 1995 separation examination, are negative for complaints or findings related to ulcers.  STRs, including a July 1995 separation examination, note no complaints or findings of a disability manifested by fatigue.  

More importantly, there is no post-service medical evidence of any ulcers or disability manifested by fatigue.  In fact, an August 2009 VA examination report noted no complaints of ulcers or fatigue; examination revealed no evidence of ulcers or a disability manifested by fatigue, providing highly probative evidence against these claims. 

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau, supra, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  Any ulcers are not the kind of simple determination that is easily observable by a lay person, since ulcers are internal.  For both claimed disabilities, there is no medical diagnosis of record to rely on, either contemporaneously or at a later time.  Consequently, to the extent that the Veteran claims in his statements that there ulcers and/or a disability manifested by fatigue, these statements are not competent.  Thus, current disability has not been established either through the clinical record or the Veteran's own statements.  As such, the claims must fail.

In sum, the record does not show the Veteran has had diagnosed ulcers or disability manifested by fatigue at any time during the period under review.  McClain, 21 Vet. App. 319, 321.  As the Veteran has not shown a current disability for which service connection can be granted, the claims must be denied.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


C.  Back Disability and Hypertension

For VA purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

The Veteran's STRs are silent for findings related to back disability and hypertension.  The July 1995 report of medical history at separation notes that the Veteran's blood pressure went "up and down."  The July 1995 service separation examination report shows his blood pressure was 135/89; clinical evaluation of the spine was normal. 

The earliest clinical notation of a back disability is in August 2002 private chiropractic treatment records, which note that the Veteran underwent a spinal adjustment.  He was seen on several occasions between 2002 and 2007 with complaints of acute back pain and treatment with spinal adjustments.  An August 2009 VA examination report notes the Veteran's complaints of back pain since service and objective findings of limited range of motion in the lumbar spine.  

The earliest clinical notation of hypertension is in a March 2007 VA outpatient treatment record.  The Veteran was being seen in the emergency room requesting detox; a history of hypertension, possibly drug related, was noted.  Blood pressure medication was prescribed.  VA outpatient treatment records dated in 2010 note the Veteran's ongoing treatment of hypertension with medication.

It is not in dispute that the Veteran was diagnosed with a back disability and hypertension after service.  However, there is no evidence that such disabilities were present in service.  The STRs from the Veteran's active duty service are silent for back disability and hypertension.  All blood pressure readings were normal.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Accordingly, service connection for back disability and hypertension on the basis that these disabilities became manifest in service and persisted is not warranted.  Furthermore, as there is no evidence that hypertension was manifest in the first post-service year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is also not warranted. 

Given the above, to establish service connection for a back disability and hypertension, competent evidence must show that these disabilities are causally related to (was incurred in or aggravated by) his service.  No such evidence has been presented.  There is no competent evidence that any back problems were manifested prior to 2002 (seven years after service).  There is no competent evidence that hypertension (as defined by regulation) was manifested prior to 2007 (12 years after service).  Such lengthy intervals between active duty service and the initial post-service clinical manifestation of these disabilities are, of themselves, factors weighing against findings of service connection.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The appellant believes (and the Veteran believed) that a back disability and hypertension were related to the Veteran's military service.  In this regard, the Board again acknowledges Jandreau, supra, in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, medical expertise is required to answer the question of whether the Veteran's post-service back disability and hypertension are related to his active service, in some way.  The appellant's and the Veteran's lay opinions concerning this matter requiring medical expertise are of little probative value. 

The preponderance of the evidence is against the claims of service connection for a back disability and hypertension.  Accordingly, such claims must be denied. 
D.  Dental Disability

Under 38 U.S.C.A. § 1712, outpatient dental services and treatment, and related dental supplies, may be furnished for a dental condition or disability when certain enumerated conditions are met.  Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment. 

As to each noncompensable service-connected dental condition, a determination will be made as to whether it was due to combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161 (c). 

Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation for loss of teeth is available only for loss of body substance of the maxilla or mandible.  Otherwise, VA may grant service connection for dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161. 

The Veteran submitted a claim for service connection for unspecified "dental problems" in February 2009.  He never provided any specific details about this claimed disability; he did not report having any post-service treatment for such disability.  As will be explained below, since the Veteran did not experience dental trauma in service and did not file a timely claim for one-time corrective dental treatment, VA must deny service connection for compensation and treatment purposes. 

In this case, the criteria for compensation are not met because the Veteran did not claim (nor does the appellant currently claim), nor does the evidence show, that the Veteran sustained dental trauma in service.  STRs note that the Veteran was diagnosed with severe crowding of his teeth, making dental hygiene very difficult and compromising esthetics.  The Veteran had orthodontic consultations and had several teeth extracted.  It was also noted that the Veteran had flurosis and periodontitis.

No evidence of post-service dental treatment has been submitted.

The criteria for compensation have not been met because it is not claimed, nor is it shown, that the Veteran sustained dental trauma in service.  Moreover, the evidence does not show impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, or loss of teeth with loss of body substance of the maxilla or mandible.  

As noted above, VA may grant service connection for dental conditions, including periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  Here, the Board also finds that the criteria for eligibility to receive VA outpatient dental treatment have not been met.  Generally, a Veteran is entitled to VA outpatient dental treatment if he qualifies under one of the categories outlined in 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

The Board has examined all the classifications of dental disability under 38 C.F.R.  §§ 3.381 and 17.161 and has found none that would apply to the Veteran. 

In this regard, the requirements of class I are not met because the Veteran does not have a service-connected compensable dental condition or disability.  The requirements of class II are not met because the Veteran was discharged from active service after September 30, 1981, and did not file his application for dental benefits within 180 days of his separation from active service.  The requirements of class IIa are not met because the Veteran did not have a dental condition or disability that is the result of combat wounds or other service trauma.  The requirements of class IIb and class IIc are not met because the Veteran was not detained or interned as a prisoner of war at any time during his active service.  The requirements of class IIR are not met because the Veteran did not file an application for dental benefits prior to his February 2009 claim.  The requirements of class III are not met because the Veteran did not have a dental condition or disability that has been medically determined to be aggravated by a service-connected condition.  The requirements of class IV have not been met because the Veteran is not a service-connected Veteran with disabilities rated as 100 percent disabling.  The requirements of class V are not met because the Veteran was not a participant in a rehabilitation program under 38 U.S.C. Chapter 31.  Finally, the requirements of class VI are not met because there is no evidence that the Veteran was otherwise receiving care under 38 U.S.C. Chapter 17.  38 C.F.R. § 17.161. 

Accordingly, service connection for treatment purposes is also unwarranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed letters in July 2008 and April, May and July 2009 (prior to the initial adjudication of the claims) advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence, as well as notice with respect to the disability-rating and effective-date elements of his claims. 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's STRs have been obtained.  All appropriate development to obtain the Veteran's pertinent, available post-service medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.
ORDER

The appeal for service connection for psychiatric disability other than PTSD is dismissed. 

Service connection for a disability manifested by fatigue is denied.

Service connection for ulcers is denied.

Service connection for a back disability is denied.

Service connection for hypertension is denied.

Service connection for a dental disability is denied. 


REMAND

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a Notice of Disagreement (NOD) and completed by the filing of a substantive appeal after a Statement of the Case (SOC) is furnished. 

In May 2010, the Veteran submitted a claim for increased rating for PTSD.  He died in October 2010.  

In a November 2011 rating decision, the RO granted an increased 50 percent rating for PTSD, effective May 11, 2010, for the purposes of accrued benefits.  

In a September 2012 VA Form 646 the appellant's representative addressed the accrued benefits issue, effectively submitting a timely NOD with the November 2011 rating decision.  However, no subsequent SOC has been issued.  Because the NOD placed the issue of entitlement to an increased rating for PTSD for the purpose of accrued benefits in appellate status, the matter must be remanded for the RO or the AMC to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Because the issue of entitlement to a TDIU is inextricably intertwined with the claim of entitlement to an increased rating for PTSD for the purpose of accrued benefits, that issue must also be remanded.  Issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue.  Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue an appropriate SOC in the matter of entitlement to an increased rating for PTSD for the purpose of accrued benefits.  The SOC should be sent to the appellant and his representative.  The must be advised of the time limit for filing a substantive appeal.  If the appeal of this issue is timely perfected, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the pending claim(s) in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


